DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2019, 12/04/2019, and 04/12/2019 have been considered by the examiner.

Drawings
The drawing filed 12/04/2019 is objected to because the single drawing is currently labeled as “FIG. 1”.  According to 37 CFR 1.84 (u): "Where only a single view (single drawing) is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear."
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Per 37 CFR 1.84(u)(1), the specification should be amended throughout to refer to “the FIGURE” rather than to “FIG. 1”. (See the original specification at least top of page 5 and middle of page 10 for correction and at any other occurrences of a reference to “FIG. 1” that may be present).
Appropriate correction is required.

Applicant is reminded of the proper language and format for an abstract of the disclosure.  A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract of the disclosure is objected to because it does not appear to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  It is the Examiner's position that at least a chemical structure formula 1 and chemical structure formula 2 should be shown in the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–3 and 5–11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jeong et al. WO-2018016786-A1, see machine translation referred to herein (hereafter "Jeong").
It is noted that WO-2018016786-A1 is cited on the IDS of 12/04/2019.
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).
The applied reference has a common applicant and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Regarding claims 1–3 and 5–11, Jeong discloses an organic electric device containing a compound represented by formula (1) (¶ [85]), wherein the device comprises a first electrode; a second electrode; and an organic material layer positioned between the first electrode and the second electrode, wherein the organic material layer may include a compound represented by Formula (1) (¶ [86]), wherein the compound may be a material of a hole injection layer, a hole transport layer, a light emission auxiliary layer, or a light emitting layer, among others (¶ [86]–[87]).  Jeong discloses a light efficiency improving layer, corresponding to the claimed photo-efficiency layer, formed on at least one of one side of the first electrode opposite to the organic material layer or one side opposite to the organic material layer among one side of the second electrode is further included (¶ [89]).  Jeong discloses the organic layer is formed by a solution process or a solvent process using various polymer materials, such as a spin coating process, a nozzle printing process, an inkjet printing process, a slot coating process, a dip coating process, a roll-to-roll process (¶ [57]).  Jeong discloses a display device including the organic electric device and an electronic device including a control unit for controlling the display device (¶[61]).  Jeong discloses the organic electric device may be one of an organic electric device (OLED), an organic solar cell, an organic photoreceptor (OPC), an organic transistor (organic TFT), and a single color or white lighting device (¶ [60]).  Jeong discloses specific examples of the compound represented by formula (1) including compounds P-59 to P-60 
    PNG
    media_image1.png
    269
    608
    media_image1.png
    Greyscale
 (page 12).
Compounds P-59 to P-60 are each a compound represented by the claimed Chemical Formula 1 and Chemical Formula 5 wherein:
	Ar1 is a substituent represented by Chemical Formula 1-1, Ar2 and Ar4 are each a C6 aryl group (a phenyl group), and Ar5 is a C6 aryl group (a phenyl group) which is substituted with a C6 aryl group (a phenyl group) which is further substituted is a S group, and the substituents combine with each to form a dibenzothiophene ring (it is noted that as claimed at least one substituent is selected from those group listed in claim 1; however, additional substituents are not further limited);
	R1 to R4 are each hydrogen;
	m, n, and p are each 4;
	o is 3;
	X is C(Ra)(Rb);
	Ra and Rb are each, in the case of P-59, a C1 alkyl group (a methyl group), in the case of P-60 and P-61, a C6 aryl group (a phenyl group), wherein, in the case of P-60, Ra and Rb combine with each other to form a spiro compound with the carbon atom bonded thereto; and
	L is in each case a single bond.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–3, 5–7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaie et al. US-20160301011-A1 (hereafter "Nakaie").
It is noted that US-20160301011-A1 is cited on the IDS of 12/04/2019.
Regarding claims 1–3, 5–7, 9, and 11, Nakaie teaches an aniline derivative represented by the formula (1) (¶ [0012], item 1), comprised in a hole injection layer, a hole transport layer, or a hole injection transport layer of an organic electroluminescence device (¶ [0031]), wherein the organic electroluminescence device comprises a pair of electrode wherein the layer is between the electrodes (¶ [0245], [0247]), wherein the layer is formed by wet processes such as spin coating or slit coating (¶ [0066], [0261]).  Nakaie teaches the layers of the devices may be easily prepared (¶ [0064], [0068]) and the devices have excellent luminance characteristic (¶ [0065]).  Nakaie teaches specific examples of the compound represented by the formula (1) including compounds (J5-90) 
    PNG
    media_image2.png
    426
    337
    media_image2.png
    Greyscale
 to (J5-103) (Table 5, page 66).  
Nakaie does not specifically disclose a compound as discussed above wherein the central two phenylene groups are meta-phenylene linkers.
Given teachings of Nakaie, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the compounds wherein the central two phenylene groups are meta-phenylene linkers.  One of ordinary skill in the pertinent art would have been motivated to produce the positional isomers of the compound represented by the formula (1) in order to pursue the known options within their technical grasp and would expect the isomeric compounds to be useful as in the hole injection layer, hole transport layer, or hole injection transport layer layer of the device of Nakaie and possess the properties described above taught by Nakaie.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.
The devices comprises the modified compounds of Nakaie meet claims 1–3, 5–7, 9, and 11.
For example, the modified compound (J5-90), 
    PNG
    media_image3.png
    432
    363
    media_image3.png
    Greyscale
, is a compound represented by the claimed Chemical Formula 1 and Chemical Formula 2-7 wherein:
	Ar1 to Ar5 are each a substituent represented by Chemical Formula 1-1;
	R1 to R4 are each hydrogen;
	m, n, and p are each 4;
	o is 3;
	X is C(Ra)(Rb);
	Ra and Rb are each a C6 aryl group (a phenyl group), wherein Ra and Rb combine with each other to form a spiro compound with the carbon atom bonded thereto; and
	L is in each case a single bond.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. WO-2018016786-A1, see machine translation referred to herein (hereafter "Jeong") in view of Pfister et al. US-20160190466-A1 ("Pfister").
Regarding claim 4, Jeong teaches the device as discussed above with respect to claim 1.
Jeong does not specifically disclose a device as discussed above wherein the compound comprises a 3-spirobifluorene instead of a 2-spirobifluorene.  However, the general formula of Jeong is open to the group of formula 1-1 being substituted at any position.
Pfister teaches a compound of a formula (I) (¶ [0011]) comprising a group A which may be a group of the formula (A1) 
    PNG
    media_image4.png
    85
    82
    media_image4.png
    Greyscale
 (¶ [0015]) for use in a hole-transport layer, an electron-blocking layer, a hole-injection layer or in an emitting layer of an organic light emitting device (¶ [0105], [0111]).  Pfister teaches the variable Ar2 may be Ar2-89 
    PNG
    media_image5.png
    180
    192
    media_image5.png
    Greyscale
 (¶ [0037]), page 13) or Ar2-91 
    PNG
    media_image6.png
    212
    192
    media_image6.png
    Greyscale
(¶ [0037]), page 14), among others.  Therefore, Pfister teaches that both 
    PNG
    media_image5.png
    180
    192
    media_image5.png
    Greyscale
 and 
    PNG
    media_image6.png
    212
    192
    media_image6.png
    Greyscale
 are known groups of an aryl amine in a compound for use in a hole-transport layer, an electron-blocking layer, a hole-injection layer or in an emitting layer of an organic light emitting device. 
Therefore, given the general formula and teachings of Jeong and Pfister, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute 
    PNG
    media_image5.png
    180
    192
    media_image5.png
    Greyscale
 for 
    PNG
    media_image6.png
    212
    192
    media_image6.png
    Greyscale
, because  Jeong is open to the group of formula 1-1 being substituted at any position and Pfister teaches that both 
    PNG
    media_image5.png
    180
    192
    media_image5.png
    Greyscale
 and 
    PNG
    media_image6.png
    212
    192
    media_image6.png
    Greyscale
 are known groups of an aryl amine in a compound for use in a hole-transport layer, an electron-blocking layer, a hole-injection layer or in an emitting layer of an organic light emitting device.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in a hole injection layer, a hole transport layer, a light emission auxiliary layer, or a light emitting layer of the device of Jeong and possess the benefits as described above taught by Jeong.  See MPEP 2143.I.(B).
Jeong does not specifically disclose a device as discussed above wherein the compound comprises a 4-spirobifluorene instead of a 2-dibenzothiophene.
As discussed above, Pfister teaches a compound of a formula (I) (¶ [0011]) comprising a group A which may be a group of the formula (A1) 
    PNG
    media_image4.png
    85
    82
    media_image4.png
    Greyscale
 (¶ [0015]) for use in a hole-transport layer, an electron-blocking layer, a hole-injection layer or in an emitting layer of an organic light emitting device (¶ [0105], [0111]).  Pfister teaches the variable Ar2 may be Ar2-33 
    PNG
    media_image7.png
    111
    211
    media_image7.png
    Greyscale
 (¶ [0037]), page 8) or Ar2-90 
    PNG
    media_image8.png
    216
    197
    media_image8.png
    Greyscale
(¶ [0037]), page 13), among others.  Therefore, Pfister teaches that both 
    PNG
    media_image7.png
    111
    211
    media_image7.png
    Greyscale
 and 
    PNG
    media_image8.png
    216
    197
    media_image8.png
    Greyscale
 are known groups of an aryl amine in a compound for use in a hole-transport layer, an electron-blocking layer, a hole-injection layer or in an emitting layer of an organic light emitting device.
Therefore, given the general formula and teachings of Jeong and Pfister, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute 
    PNG
    media_image7.png
    111
    211
    media_image7.png
    Greyscale
 for 
    PNG
    media_image8.png
    216
    197
    media_image8.png
    Greyscale
, because  Pfister teaches that both 
    PNG
    media_image5.png
    180
    192
    media_image5.png
    Greyscale
 and 
    PNG
    media_image6.png
    212
    192
    media_image6.png
    Greyscale
 are known groups of an aryl amine in a compound for use in a hole-transport layer, an electron-blocking layer, a hole-injection layer or in an emitting layer of an organic light emitting device.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in a hole injection layer, a hole transport layer, a light emission auxiliary layer, or a light emitting layer of the device of Jeong and possess the properties as described above taught by Jeong.  See MPEP 2143.I.(B).
The modified compound of Jeong in view of Pfister corresponds to the claimed compound P-22 
    PNG
    media_image9.png
    138
    199
    media_image9.png
    Greyscale
 and meets claim 4.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaie et al. US-20160301011-A1 (hereafter "Nakaie") in view of Kim et al. US-20150069350-A1 (hereafter "Kim").
Regarding claim 8, Nakaie teaches the device as discussed above with respect to claim 5.
Nakaie does not specifically disclose a device as discussed above further comprising a photo-efficiency improving layer formed on at least one of the surfaces of the first electrode and the second electrode, which are located opposite to the organic layer.
Kim teaches an organic electronic element including a first electrode; a second electrode; one or more organic layers formed between the first electrode and the second electrode; and a light efficiency improving layer formed on at least one of an upper side and a lower side of the first electrode and the second electrode, opposite to the side on which the organic layers are formed, wherein the light efficiency improving layer includes the compound represented by Chemical Formula 1 (¶ [0020]).  Kim teaches that including a light efficiency improving layer realizes an organic electronic element which may exhibit high luminous efficiency, low driving voltage, improved color purity and long lifetime (¶ [0012]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a light efficiency improving layer formed on at least one of an upper side and a lower side of the first electrode and the second electrode, opposite to the side on which the organic layers are formed, wherein the light efficiency improving layer includes the compound represented by Chemical Formula 1 of Kim in the device of Nakaie, based on the teaching of Kim.  The motivation for doing so would have been to realizes an organic electronic element which may exhibit high luminous efficiency, low driving voltage, improved color purity and long lifetime, as taught by Kim.

Regarding claim 10, Nakaie teaches the device as discussed above with respect to claim 5.
Nakaie does not specifically disclose a display device comprising the organic electric element and a control unit for driving the display device.  However, the device of Nakaie displays light and therefore may be considered a display device.
Kim teaches an electronic device including a display device, which includes the above described organic electronic element having the compound of Chemical Formula 1, and a control unit for controlling the display device (¶ [0024]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a control unit in the device of Nakaie, based on the teaching of Kim.  The motivation for doing so would have been to control the display device, as taught by Kim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Enokida et al. JP-10265773-A teach compounds of a general formula 1 
    PNG
    media_image10.png
    261
    323
    media_image10.png
    Greyscale
(¶ [0008]-[0009]) which may comprise with three amine groups, for example, compound 68 
    PNG
    media_image11.png
    212
    317
    media_image11.png
    Greyscale
 (page 30).
Li et al. CN-101987822-A teaches compounds of a general formula 1 
    PNG
    media_image12.png
    126
    115
    media_image12.png
    Greyscale
 (¶ [0008]) with three amine groups, including, for example, compound V121 
    PNG
    media_image13.png
    151
    117
    media_image13.png
    Greyscale
 (page 15)
Ikegami et al. JP-2006195089-A teaches a compound of a general formula 1 
    PNG
    media_image14.png
    267
    266
    media_image14.png
    Greyscale
 (¶ [0027]) with three amine groups, including, for example, compound 11 
    PNG
    media_image15.png
    133
    879
    media_image15.png
    Greyscale
 (page 18).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786